Appellant urges but the proposition that the evidence does not support the verdict. Complaint is made of some verbal inaccuracies which do not affect the conclusions reached. When first seen by the officers appellant and Emerick were running from the dwelling to a toilet in the back yard in which they were promptly apprehended. Appellant had on pants, undershirt and shoes. This clothing is described as being "wringing wet" at the time. The dwelling was what is known as a shot-gun house consisting of three rooms in a row. No one was at the place except appellant and Emerick, the man who ran into the toilet with him. The contents of the dwelling as disclosed by this record consisted of 400 pounds of ice, four gallons of whisky in a water bottle and two gallon jugs of whisky, in the front room; in the second room a still sitting on a gasoline stove, the container under the worm of which had whisky in it, three barrels of mash, a five-gallon bottle of whisky and another bottle partly full of whisky, and an electric fan. The fire was burning under the still; in the third and last room there were eight or nine barrels of mash. By the testimony of two witnesses appellant's presence in and around said house with frequency and regularity for two or three months prior to the raid, was shown. While it is true no one testified to seeing appellant making the whisky, the circumstances are deemed sufficient *Page 383 
to sustain the conclusions of the jury, and the motion for rehearing will be overruled.
Overruled.